UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-04894 Franklin Managed Trust (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: 650 312-2000 Date of fiscal year end: _ 9/30 Date of reporting period: 12/31/15 Item 1. Schedule of Investments. Franklin Managed Trust Statement of Investments, December 31, 2015 (unaudited) Franklin Rising Dividends Fund Shares Value Common Stocks 98.9% Aerospace & Defense 7.5% General Dynamics Corp. 2,123,690 $ 291,710,058 Honeywell International Inc. 4,629,700 479,498,029 United Technologies Corp. 4,534,136 435,594,446 1,206,802,533 Automobiles & Components 2.3% Johnson Controls Inc. 9,341,111 368,880,473 Commercial & Professional Services 2.3% ABM Industries Inc. 1,145,249 32,605,239 Brady Corp., A 2,534,825 58,250,279 Cintas Corp. 1,484,100 135,127,305 a Matthews International Corp., A 2,663,292 142,352,957 368,335,780 Consumer Durables & Apparel 2.1% Leggett & Platt Inc. 1,097,590 46,120,732 NIKE Inc. , B 4,738,000 296,125,000 342,245,732 Consumer Services 2.5% McDonald's Corp. 2,647,754 312,805,658 Yum! Brands Inc. 1,255,000 91,677,750 404,483,408 Diversified Financials 0.2% State Street Corp. 424,000 28,136,640 Energy 7.7% Chevron Corp. 3,367,500 302,940,300 EOG Resources Inc. 870,300 61,608,537 Exxon Mobil Corp. 3,390,700 264,305,065 Occidental Petroleum Corp. 3,717,100 251,313,131 Schlumberger Ltd. 4,942,529 344,741,398 1,224,908,431 Food & Staples Retailing 5.2% CVS Health Corp. 2,543,200 248,648,664 Wal-Mart Stores Inc. 4,492,864 275,412,563 Walgreens Boots Alliance Inc. 3,550,847 302,372,376 826,433,603 Food, Beverage & Tobacco 7.3% Archer-Daniels-Midland Co. 8,146,200 298,802,616 Bunge Ltd. 4,886,622 333,658,550 McCormick & Co. Inc. 2,276,400 194,768,784 PepsiCo Inc. 3,445,077 344,232,094 1,171,462,044 Health Care Equipment & Services 12.5% Abbott Laboratories 3,883,000 174,385,530 Becton, Dickinson and Co. 3,163,516 487,466,181 DENTSPLY International Inc. 1,755,000 106,791,750 Medtronic PLC 6,441,200 495,457,104 Stryker Corp. 4,804,727 446,551,327 Teleflex Inc. 743,153 97,687,462 West Pharmaceutical Services Inc. 3,141,600 189,187,152 1,997,526,506 Household & Personal Products 3.9% Colgate-Palmolive Co. 3,829,210 255,101,970 The Procter & Gamble Co. 4,558,988 362,029,237 617,131,207 Industrial Conglomerates 4.5% Carlisle Cos. Inc. 322,529 28,605,097 Quarterly Statement of Investments | See Notes to Statement of Investments. Franklin Managed Trust Statement of Investments, December 31, 2015 (unaudited) (continued) Roper Technologies Inc. 3,642,302 691,272,497 719,877,594 Insurance 2.6% Aflac Inc. 1,507,710 90,311,829 Arthur J. Gallagher & Co. 874,700 35,810,218 Erie Indemnity Co., A 1,733,082 165,751,962 Old Republic International Corp. 4,380,950 81,617,098 RLI Corp. 768,518 47,455,987 420,947,094 Machinery 5.1% Donaldson Co. Inc. 3,007,604 86,197,931 Dover Corp. 5,394,300 330,724,533 Hillenbrand Inc. 1,366,700 40,495,321 Pentair PLC (United Kingdom) 7,271,400 360,152,442 817,570,227 Materials 10.2% Air Products and Chemicals Inc. 3,558,058 462,938,926 a Albemarle Corp. 6,956,000 389,605,560 Bemis Co. Inc. 1,516,389 67,767,425 Ecolab Inc. 1,668,372 190,828,389 Nucor Corp. 1,777,400 71,629,220 Praxair Inc. 4,315,535 441,910,784 1,624,680,304 Media 1.2% a John Wiley & Sons Inc., A 4,412,048 198,674,521 Pharmaceuticals, Biotechnology & Life Sciences 5.4% AbbVie Inc. 2,775,100 164,396,924 Johnson & Johnson 4,686,400 481,387,008 Perrigo Co. PLC 333,500 48,257,450 Pfizer Inc. 3,083,800 99,545,064 Roche Holding AG, ADR (Switzerland) 1,987,000 68,491,890 862,078,336 Retailing 5.2% The Gap Inc. 4,511,600 111,436,520 Ross Stores Inc. 5,613,750 302,075,887 Target Corp. 4,274,091 310,341,748 Tiffany & Co. 1,456,100 111,085,869 834,940,024 Semiconductors & Semiconductor Equipment 2.4% Linear Technology Corp. 2,186,700 92,869,149 Texas Instruments Inc. 5,291,000 289,999,710 382,868,859 Software & Services 5.8% Accenture PLC, A 3,865,500 403,944,750 Microsoft Corp. 9,361,900 519,398,212 923,342,962 Technology Hardware & Equipment 1.0% b Knowles Corp. 2,524,400 33,650,252 QUALCOMM Inc. 2,353,100 117,619,704 151,269,956 Trading Companies & Distributors 0.7% W.W. Grainger Inc. 574,300 116,347,437 Transportation 1.3% United Parcel Service Inc., B 2,182,300 210,002,729 Total Common Stocks (Cost $11,839,069,723) 15,818,946,400 Franklin Managed Trust Statement of Investments, December 31, 2015 (unaudited) (continued) Short Term Investments (Cost $153,383,035) 0.9% Money Market Funds 0.9% b,c Institutional Fiduciary Trust Money Market Portfolio 153,383,035 153,383,035 Total Investments (Cost $11,992,452,758) 99.8% 15,972,329,435 Other Assets, less Liabilities 0.2% 25,525,765 Net Assets 100.0% $ 15,997,855,200 a See Note 4 regarding holdings of 5% voting securities. b Non-income producing. c See Note 5 regarding investments in affiliated management investment companies. A BBREVIATIONS Selected Portfolio ADR - American Depositary Receipt Franklin Managed Trust Notes to Statement of Investments (unaudited) Franklin Rising Dividends Fund 1. ORGANIZATION Franklin Managed Trust (Trust) is registered under the Investment Company Act of 1940 (1940 Act) as an open -end management investment company, consisting of one fund, Franklin Rising Dividends Fund (Fund) and applies the specialized accounting and reporting guidance in U. S. Generally Accepted Accounting Principles (U. S. GAAP). 2. FINANCIAL INSTRUMENT VALUATION The Fund's investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. The Fund calculates the net asset value (NAV) per share as of 4 p. m. Eastern time each day the New York Stock Exchange (NYSE) is open for trading. Under compliance policies and procedures approved by the Fund s Board of Trustees (the Board), the Fund s administrator has responsibility for oversight of valuation, including leading the cross- functional Valuation and Liquidity Oversight Committee (VLOC). The VLOC provides administration and oversight of the Fund's valuation policies and procedures, which are approved annually by the Board. Among other things, these procedures allow the Fund to utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Equity securities listed on an exchange or on the NASDAQ National Market System are valued at the last quoted sale price or the official closing price of the day, respectively. Over-the-counter securities are valued within the range of the most recent quoted bid and ask prices. Securities that trade in multiple markets or on multiple exchanges are valued according to the broadest and most representative market. Certain equity securities are valued based upon fundamental characteristics or relationships to similar securities. Investments in open -end mutual funds are valued at the closing NAV. The Fund has procedures to determine the fair value of financial instruments for which market prices are not reliable or readily available. Under these procedures, the VLOC convenes on a regular basis to review such financial instruments and considers a number of factors, including significant unobservable valuation inputs, when arriving at fair value. The VLOC primarily employs a market -based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. An income -based valuation approach may also be used in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. The VLOC employs various methods for calibrating these valuation approaches including a regular review of key inputs and assumptions, transactional back - testing or disposition analysis, and reviews of any related market activity. 3. INCOME TAXES At December 31, 2015, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Cost of investments $ 11,992,618,996 Unrealized appreciation $ 4,412,223,215 Unrealized depreciation (432,512,777) Net unrealized appreciation (depreciation) $ 3,979,710,438 4. HOLDINGS O F 5% VOTING SECURITIES OF PORTFOLIO COMPANIES The 1940 Act defines "affiliated companies" to include investments in portfolio companies in which a fund owns 5% or more of the outstanding voting securities. Investments in "affiliated companies" for the Fund for the three months ended December 31, 2015, were as shown below. Number of Shares Number of Shares Value at Held at Beginning Gross Gross Held at End of End of Investment Realized Name of Issuer of Period Additions Reductions Period Period Income Gain (Loss) Non-Controlled Affiliates Albemarle Corp. 6,956,000 - - 6,956,000 $ 389,605,560 $ 2,017,240 $ - John Wiley & Sons Inc., A 4,412,048 - - 4,412,048 198,674,521 2,647,229 - Matthew s International Corp., A 2,663,292 - - 2,663,292 142,352,957 399,494 - Total Affiliated Securities (Value is 4.57% of Net Assets) $ 730,633,038 $ 5,063,963 $ - 5. INVESTMENTS IN AFFILIATED MANAGEMENT INVESTMENT COMPANIES The Fund invests in an affiliated management investment company for purposes other than exercising a controlling influence over the management or policies. Management fees paid by the Fund are waived on assets invested in the affiliated management investment company, in an amount not to exceed the management and administrative fees paid directly or indirectly by each affiliate. Prior to October 1, 2013, the waiver was accounted for as a reduction to management fees. % of Affiliated Fund Number of Shares Number of Shares Value at Shares Outstanding Held at Beginning Gross Gross Held at End of End of Investment Realized Held at End of of Period Additions Reductions Period Period Income Gain (Loss) Period Non-Controlled Affiliates Institutional Fiduciary Trust Money Market Portfolio 131,132,658 248,798,208 (226,547,831 ) 153,383,035 $ 153,383,035 $ - $ - 0.78 % 6. UPCOMING ACQUISITIONS / REORGANIZATION On December 4, 2015, the Board approved a proposal to reorganize Franklin Large Cap Value Fund, a series of Franklin Value Investors Trust, with and into Franklin Rising Dividends Fund, subject to approval by the Shareholders of Franklin Large Cap Value Fund. 7. FAIR VALUE MEASUREMENTS The Fund follows a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Fund s own market assumptions (unobservable inputs). These inputs are used in determining the value of the Fund s financial instruments and are summarized in the following fair value hierarchy: Level 1 quoted prices in active markets for identical financial instruments Level 2 other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc. ) Level 3 significant unobservable inputs (including the Fund s own assumptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. For movements between the levels within the fair value hierarchy, the Fund has adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. At December 31, 2015, all of the Fund s investments in financial instruments carried at fair value were valued using Level 1 inputs. For detailed categories, see the accompanying Statement of Investments. 8. SUBSEQUENT EVENTS The Fund has evaluated subsequent events through the issuance of the Statement of Investments and determined that no events have occurred that require disclosure. For additional information on the Fund's significant accounting policies, please refer to the Fund's most recent semiannual or annual shareholder report. Item 2. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures . The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrant’s filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrant’s management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrant’s management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Quarterly Schedule of Portfolio Holdings on Form N-Q, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrant’s management, including the Registrant’s principal executive officer and the Registrant’s principal financial officer, of the effectiveness of the design and operation of the Registrant’s disclosure controls and procedures. Based on such evaluation, the Registrant’s principal executive officer and principal financial officer concluded that the Registrant’s disclosure controls and procedures are effective. (b) Changes in Internal Controls . There have been no changes in the Registrant’s internal controls or in other factors that could materially affect the internal controls over financial reporting subsequent to the date of their evaluation in connection with the preparation of this Quarterly Schedule of Portfolio Holdings on Form N-Q. Item 3. Exhibits. (a) Certification pursuant to Section 30a-2 under the Investment Company Act of 1940 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Robert G. Kubilis, Chief Financial Officer and Chief Accounting Officer. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. FRANKLIN MANAGED TRUST By /s/ Laura F. Fergerson Laura F. Fergerson Chief Executive Officer - Finance and Administration Date February 26, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/ Laura F. Fergerson Laura F.
